Title: To George Washington from David Stuart, 1 March 1798
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park March 1st 1798

Altho’ it is by no means convenient to me at this time and season, to go to Annapolis, yet as it is of such importance to Washington to be fixed there as soon as possible, I cannot decline it. It will be most agreeable to me from some business which I have now postponed ’till my return, to set off immediately—On the expectation that he will not be disappointed by his Taylor, I will be down on Sunday, so as to proceed on monday: or if prevented by any unforeseen cause at present, within a day or two after. I am very respectfully Your Obt Serv:

Dd Stuart.

